Citation Nr: 1440155	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-32 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left foot plantar fasciitis.

2.  Entitlement to an initial compensable rating for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 2006 to March 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for bilateral plantar fasciitis and assigned noncompensable ratings.


FINDING OF FACT

Throughout the appeal period, the Veteran's left and right foot plantar fasciitis have each been manifested by abnormal weight bearing with callus formation, pain, swelling, and decreased motion.  Severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, or a foot injury that is "moderately severe" has not been shown.


CONCLUSION OF LAW

The criteria for a 10 percent rating, each, but no higher, for left and right foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

The RO provided the Veteran pre-adjudication notice by letter dated in December 2009.  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral plantar fasciitis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional discussion of the duty to notify is required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service and VA treatment records and provided the Veteran a VA examination.  The examination report describes the service-connected foot disabilities in detail sufficient to allow the Board to make a fully informed determination.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran appeals the RO's assignment of noncompensable ratings for left and right foot plantar fasciitis.  There is no Diagnostic Code specific to plantar fasciitis.  The RO has rated these disabilities under Code 5020 (synovitis).  Under this Code, disabilities are rated as degenerative arthritis (Code 5003), with a minimum 10 percent rating warranted for painful or limited motion.  

Under 38 C.F.R. § 4.71a, DC 5276 a 20 percent rating (unilateral) or 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Foot disorders may also be rated under 38 C.F.R. § 4.71a, DC 5284, which provides a 10 percent rating for "moderate" disability of the foot.  The Rating Schedule does not define the terms "mild" or "moderate," and the Board must instead evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2013).

The Veteran's service treatment records are positive for an in-service diagnosis of bilateral plantar fasciitis based on reported heel pain.  

On January 2010 VA examination (prior to separation from service), the Veteran stated that his heel pain had begun approximately three-and-a-half years prior, during his active service, and was treated with injection therapy, orthotics, pain medication, and physical therapy.  The disability was stable (i.e., not increasing/decreasing in severity), and he was not undergoing current treatment, other than the use of orthotics with good results.  The symptoms reported were pain (heel and arch) and swelling (arch and midfoot) while standing, walking, and at rest.  He denied heat, redness, stiffness, fatigability, weakness, and lack of endurance.  He reported flare-ups precipitated by prolonged standing/walking at least weekly, lasting one to two days, resulting in decreased motion.  Functional limitations included the inability to stand for more than a few moments and walking limited to between one-quarter and one mile.  

On physical examination, there was evidence of painful motion (pain in arch on dorsiflexion), tenderness (on palpation of arch and plantar heel), and abnormal weight bearing (evidenced by callosities and unusual shoe wear pattern) bilaterally.  There was no objective evidence of instability or weakness, no skin or vascular abnormality, no evidence of bone malunion/nonunion, and no muscle atrophy.  The Veteran had a propulsive gait with no limp.  

The examiner diagnosed bilateral plantar fasciitis with "significant effects" on occupational functioning due to decreased mobility and pain.  The effects of the disability prevent the Veteran's participation in sports and exercise; moderately impact his ability to do chores, go shopping, or participate in recreation; mildly impact traveling and driving; and have no impact on feeding, bathing, dressing, toileting, and grooming.  The Veteran was noted to be employed full-time, with less than one week lost from work in the previous 12 months (due to medical appointments for bilateral foot pain.)

Based on the evidence of record, the Board determines that a 10 percent rating, but no more, is warranted for the Veteran's plantar fasciitis of each foot.  With consideration of DeLuca given the Veteran's reports of weekly flare-ups lasting a day or two and resulting in decreased movement, and based on his symptoms of pain and swelling, it would appear that the severity of his foot disorder warrants a 10 percent rating DC 5020 for each foot.  

However, a rating in excess of 10 percent is not warranted for either foot under 5020 or any other potentially applicable Diagnostic Code.  Upon examination, there was no objective evidence of instability or weakness, no skin or vascular abnormality, no evidence of bone malunion/nonunion, and no muscle atrophy.  Further, the Veteran had a propulsive gait with no limp.  He denied heat, redness, stiffness, fatigability, weakness, and lack of endurance.  While he reported pain and swelling with flare-ups precipitated by prolonged standing or walking, he reported he lost less than a week from work due to his foot problems (and this loss of time from work was primarily due to medical appointments as opposed to active symptomatology).

Further, as the Veteran's disability as to each foot is somewhere between "mild" and "moderate," even when affording the Veteran the benefit of the doubt, a higher rating is not warranted under 5276 or 5284 as his symptoms do not more closely approximate severe flatfoot or a moderately severe foot injury. 

Pes planus and pes cavus was not noted, nor was there any indication of hammer toes or hallux valgus.  There is no evidence of bone malunion/nonunion (required for a rating under Code 5283) or foot deformity analogous to flatfoot or claw foot (Codes 5276 and 5278).  Thus, the Board finds that there are no appropriate alternate Codes that provide for a higher disability rating.  Regardless, the Board finds that the anatomical location, symptoms, and functional impairment of the Veteran's plantar fasciitis most closely reflect the criteria provided under Diagnostic Code 5020.  

The Board notes that the Veteran has no limitation on his core activities of daily living (e.g., grooming and dressing), only mild effects on traveling and driving, and no more than moderate limitation on chores and shopping.  In addition, he continues to be employed fulltime, and is able to walk more than one-quarter (but less than one) mile.  There is no evidence of record to suggest that his disability is currently more severe than as indicated on January 2010 VA examination, where it was noted to be "static".  Consequently, he has not demonstrated moderately severe or severe disability or disability more closely approximating the loss of use of the feet.  

The Board finds that the weight of the competent evidence demonstrates that, during the entire initial rating period, the Veteran's symptoms of bilateral plantar fasciitis have been stable and shown improvement with orthotics.  As such, the weight of the evidence more nearly approximates an initial rating of 10 percent, and no higher, for pain on use of the bilateral feet under Diagnostic Code 5276.

Moreover, the record does not establish that the rating criteria are inadequate for rating the Veteran's bilateral plantar fasciitis such that an extraschedular rating is warranted.  The Code now assigned contemplates the overall foot disability picture, not limited by condition-specific symptomatology.  Thus, the symptoms described by the Veteran, including pain, swelling, and limited movement, are contemplated by the schedular rating assigned and are not exceptional or unusual.  Thun v. Peake, 2 Vet. App. 111 (2008).  Furthermore, the Veteran's bilateral plantar fasciitis does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition, and it has not been alleged that this condition markedly affects his employment, as he reported missing less than one week of work per year due to disability-related medical appointments (some anticipated work impairment is inherent in the assignment of a compensable disability rating).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).

Although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, nor has he claimed to be unemployable due to his bilateral plantar fasciitis or other service-connected disabilities.  In fact, the record indicates that the Veteran has been employed throughout the period on appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In sum, the Veteran's bilateral plantar fasciitis is consistent with moderately severe disability and an initial 10 percent rating, each, but no higher, is warranted under Code 5284.



ORDER

Entitlement to an initial 10 percent rating, each, for left and right foot plantar fasciitis, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


